7 IR n F1/,4 1
                                         ‘71:1 1."C                                            04/06/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 21-0056


                                         DA 21-0056

                                                                               FILE
 JOHN RICHARDS,LINDA MILLER and
 LARRY RICHARDS,                                                               APR 0 6 2021
                                                                            Bowen Gret-.:nyvo0O
                                                                                           Court
                                                                          Clerk of Supreme
              Petitioners and Appellants.                                    State of Montana


       v.                                                               ORDER

 MONTANA DEPARTMENT OF NATURAL
 RESOURCES AND CONSERVATION,

              Respondent and Appellee.



       Representing himself, Appellant John Richards moves for a stay pending his appeal
ofthe District Court's order dismissing his petition for judicial review ofthe final order by
the Department of Natural Resources and Conservation (DNRC) cancelling a lease.
Appellee DNRC has not filed a response. Richards also seeks an extension of time within
which to file his opening brief.
       Richards appeals a January 5, 2021 Order of the Fourth Judicial District Court,
Missoula County, dismissing his petition for judicial review, without prejudice, because
Richards did not include the grounds for relief from the Final Agency Order, as required
by § 2-4-702(2)(a)(i)-(iv), and (b), MCA.' On February 23,2021,the District Court denied
Richards's Motion for Stay ofExecution Pending Appeal.
       Under the Montana Rules of Appellate Procedure, a person first must seek a stay in
District Court. M. R. App. P. 22(1)(a)(i). Richards sought a stay in the District Court,
which denied his request. When reviewing a district court's denial of a motion for stay,
this Court is guided by Rule 22(2)(a), which requires that a party seeking relief from the
order file a motion within 11 days of the order and demonstrate good cause for the relief


I The District Court noted that only Petitioner Larry Richards had signed the Petition and that
Larry Richards therefore was the only Petitioner properly before the court. All three Petitioners
signed and filed notices of appeal, but John Richards alone filed the instant Motion to Stay.
requested. Richards's motion, dated March 8—the date due for filing—was not filed until
March 10, 2021, and is therefore untimely. We conclude further that Richards has not
demonstrated good cause for a stay. He states his desire for the lease to be transferred to
an acceptable purchaser so that his lease improvements are not forfeited, but he does not
explain why immediate relief is needed from the District Court's direction that he refile the
petition forjudicial review in compliance with requirements ofthe Montana Administrative
Procedure Act. Although Richards requests mediation, the Rules governing appellate
mediation do not apply to this appeal because it concerns judicial review.
M.R. App. P. 7(2).
      IT IS THEREFORE ORDERED that Richards's Motion for Stay is DENIED.
      IT IS FURTHER ORDERED that Richards's Motion for Extension of Time is
GRANTED. The opening brief shall be filed on or before May 14, 2021.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
John Richards along with a copy of this Court's Civil Appellate Handbook.
      DATED this 4.        day of April, 2021.



                                                     -0-01,
                                                        ,  ,(L)fr
                                                                Chief Justice




                                                                  Justices

                                             2